DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which all claims depend upon, limits the claim to permittivity.  However, the conditions, etc. are not recited for testing the composition.  The permittivity is meaningless without the conditions (e.g. temperature, thickness).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20150135730 (herein Kim).
In setting forth the instant rejection, a machine translation has been relied upon, which is included with the instant action.  A new machine translation is supplied with the instant action.  The new machine translation is identical to the previous with the proviso that table 1 and 2 are presented as originally represented in the KR document.
As to claims 1-2, Kim discloses examples with the following components (taken from examples 1-3 in tables 1 and 2 and components described in paragraph 79-87):


Example 1
Example 2
Example 3
Block polypropylene
(Resin 1)
(Claimed polyolefin resin)
70
80
62
Elastomer
(Resin 2)
(Claimed flexible resin)
30
20
-
Elastomer
(Resin 3)
(Claimed flexible resin)
-
-
35
Homopolypropylene
(Resin 4)
(Claimed polyolefin resin)
-
-
3
Flame retardant 1
(Magnesium hydroxide)
(Claimed metal hydroxide)
-
100
80
Flame retardant 2
(Magnesium hydroxide)
(Claimed metal hydroxide)
80
-
-
Flame retardant auxiliary 1 (Brominated flame retardant)
(Claimed halogenated)
80
40
40
Permittivity
2.75
2.88
2.82


As can be seen from the reproduced data above, all limitations are met.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0008691 (herein Shimada) in view of JP 2017/188431 (herein Uegaki) as evidenced by US 2016/0186556 (herein Rasmus).
In setting forth the instant rejection, a machine translation has been relied upon, which is included with the instant action.  
As to claims 1-3, Shimada discloses examples in table 1 that read on the claimed compositions as shown below: 

Example 1
Example 7
PP1 or PP2
(Claimed polyolefin resin)
70
80
Elastomer
(Resin 3)
(Claimed flexible resin)
30
20
Brominated flame retardant
(Claimed halogenated flame retardant)
20
20
Magnesium hydroxide
(Claimed metal hydroxide)
30
20


As can be seen from the reproduced data above, all limitations are met except for the permittivity.  The Shimada compositions are for insulation coatings for wires.  See abstract and paragraph 1.
Uegaki teaches similar compositions for cables/wires.  See abstract.  Uegaki teaches that the permittivity (also known as the dielectric constant, see paragraph 44 of Rasmus for evidence) of the insulating coating is more than 2 and less than 6.0 from the perspective of controlling manufacturability, reliability, thickness and impedance.  See paragraph 91.
Therefore, it would have been obvious at the time of the invention to have modified the composition of Shimada with the appropriate permittivity as suggested by Rasmus because one would want to control manufacturability, reliability, thickness and impedance.  See paragraph 91 of Rasmus.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0008691 (herein Shimada) in view of JP 2017/188431 (herein Uegaki) as evidenced by US 2016/0186556 (herein Rasmus).
The discussion with respect to Shimada et al. set-forth above is incorporated herein by reference.  
As to claim 4, Shimada is silent on titanium oxide.
Rolland discloses compositions for cable coatings.  See abstract.  Rolland discloses that titanium dioxide (titanium oxide) is added for UV resistance and to give a white color to the product.  See col. 1, lines 55-60.  The titanium dioxide is added in an amount of about 0 to 70 weight percent of the composition (about 0 to 150 parts).  See paragraph bridging col. 2 and col. 3.
It would have been obvious at the time of the invention to have added appropriate amounts of titanium oxide as suggested by Rolland because one would have wanted to improve the UV resistance and color the cable as taught as suitable for cables.  See col. 1, lines 55-60 and paragraph bridging col. 2 and col. 3 of Rolland.


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20150135730 (herein Kim) in view of JP 2017/188431 (herein Uegaki).
The discussion with respect to Kim set-forth above is incorporated herein by reference.  
In setting forth the instant rejection, a machine translation has been relied upon, which is included with the instant action.
As to claims 5 and 6, Kim discloses a communication cable (paragraph 11 and examples) comprising a twist of wires (paragraph 15) disclosing an insulation layer (paragraph 15) comprising the composition discussed in claim 1.
However, Kim is silent on the specifics of the cable.
Uegaki teaches similar compositions for cables/wires.  See abstract.  Uegaki discloses that the communication cable is formed by twisting a pair of wires.  See figure 1, paragraph 92-99 and examples.  The wire have a cross sectional of 15 or less, taught as 0.13 mm2.  See paragraph 98, 108, 137, 143 and examples.  The insulating coating layer comprises a resin composition comprising a resin, a flame retardant, magnesium hydroxide, etc.  See paragraphs 38, 173 and examples.    The thickness is less than 0.25 mm (paragraph 42) and the impedance is about 90 to 110 Ω (paragraph 63).  Also see examples.  Uegaki also teaches that a wire harness comprising the cable is suitable for communication.  See paragraph 20 and 94.
It would have been obvious at the time of the invention to have modified the cable of Kim with the specific dimensions and parameters and wire harness as taught in Uegaki because one would have been motivated to select dimensions and parameters taught as suitable for similar compositions.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20150135730 (herein Kim) in view of US 6,211,291 (herein Rolland)
The discussion with respect to Kim set-forth above is incorporated herein by reference.  
In setting forth the instant rejection, a machine translation has been relied upon, which is included with the instant action.
As to claim 4, Kim is silent on titanium oxide.
Rolland discloses compositions for cable coatings.  See abstract.  Rolland discloses that titanium dioxide (titanium oxide) is added for UV resistance and to give a white color to the product.  See col. 1, lines 55-60.  The titanium dioxide is added in an amount of about 0 to 70 weight percent of the composition (about 0 to 150 parts).  See paragraph bridging col. 2 and col. 3.
It would have been obvious at the time of the invention to have added appropriate amounts of titanium oxide as suggested by Rolland because one would have wanted to improve the UV resistance and color the cable as taught as suitable for cables.  See col. 1, lines 55-60 and paragraph bridging col. 2 and col. 3 of Rolland.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764